\ ILED 19CR HAD Misdemeaner

UL -3 2019 MAGISTRATE JUDGE VALDEZ
yg WL

UNITED STATES DISTRICT COURT

AS G. BRUTON NORTHERN DISTRICT OF ILLINOIS
CLERK, Se DISTRICT COURT

DESIGNATION SHEET FOR CRIMINAL PROCEEDINGS

 

1. Is this an indictment or information arising out of offenses charged in one or
more previously-filed complaints signed by a magistrate judge? No (You must answer 1b
even if the answer is No)

la. If the answer is “Yes,” list the case number and title of the earliest filed

complaint:
lb. Should this indictment or information receive a new case number from the

court?

Zs Is this an indictment or information that supersedes one or more previously-filed
indictments or informations? No

Qa. If the answer is “Yes,” list the case number and title of the earliest filed
superseded indictment or information and the name of the assigned judge (Local Rule

40.3(b)(2)):

3. Is this a re-filing of a previously dismissed indictment or information? No

A. Is this a case arising out of the failure of the defendant to appear in a criminal
proceeding in this Court? No

5. Is this a transfer of probation supervision from another district to this District? No

6. What level of offense is this indictment or information? Misdemeanor

7. Does this indictment or information involve eight or more defendants? No

8. Does this indictment or information include a conspiracy count? No

a. Identify the type of offense that describes the count, other than any conspiracy count,

with the most severe penalty: Postal Embezzlement (IV)

10. List the statute of each of the offenses charged in the indictment or information.
18 U.S.C. § 1703(b)

/s/ Jill Kolinski
Jill Kolinski
Assistant United States Attorney

 
